—Order, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), entered on or about December 15, 1999, which, insofar as appealed from, granted defendant’s motion to suppress physical evidence, unanimously affirmed.
The People failed to meet their burden of proving that consent to search defendant’s house was voluntarily provided by his common-law wife. Under the totality of these circumstances, the consent provided was not “an unequivocal product of an essentially free and unconstrained choice” (People v Gonzalez, 39 NY2d 122, 128; see also, People v Litt, 71 AD2d 926). Concur — Nardelli, J. P., Tom, Ellerin, Buckley and Mar-low, JJ.